Title: Treasury Department Circular to the Collectors of the Customs, 10 May 1792
From: 
To: 



Sir,
Treasury Department, May 10, 1792.

It is my wish, that in your official correspondence with the Secretary of the Treasury, you will henceforth make it a rule, to designate your office and the place where it is kept, upon the outside of your letters.
When weekly returns are transmitted which require no particular remarks, it will be agreeable to me, and save trouble to you, if for the future they be simply put under blank covers and directed in the form of a letter.
I inclose you a form of an account of Bonds remaining uncancelled, taken in your district for securing the bonding of duties in some other district, upon goods reported at your office, to be intended to be landed in such other district. This return you will make, in the first instance, on the receipt of the form, and afterwards with your quarterly accounts from time to time.
It is my desire that application be made by letter to the obligors, who may reside in your district, in all cases wherein bonds heretofore executed now remain uncancelled, if dated three months since, and that all such as now are, or shall be uncancelled at the end of four months from their date, be put in suit.
I am, Sir,   ⟨Your obedient Servant,⟩
P S.   Some Acts of the last session of Congress will accompany this.
